Per Curiam.
A review of the evidence adduced in the trial below, including the documentary evidence, leads us to the conclusion that the *410plaintiffs did not make out a valid claim to the premises involved, and now owned by the defendant Rachel Hewitt, or any interest therein, Ricks v. Batchelor, 225 N.C. 8, 33 S.E. 2d 68; Glass v. Shoe Co., 212 N.C. 70, 192 S.E. 899; Waters v. Crabtree, 105 N.C. 394, 11 S.E. 240; G.S. 47-18; neither was the evidence sufficient to establish the fact that the parties intended the warranty deed executed on 27 December 1928 to be a mortgage.
We call attention to the fact that this appeal in forma pauperis does not comply with Rule 19 of the Rules of Practice in the Supreme Court, 254 N.C. 783, et seq. This Rule requires that the pages of the record on appeal shall be numbered. This was not done, requiring us to search through the record to find the pertinent evidence, documents and orders involved. Such carelessness is inexcusable. See Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
The ruling of the court below from which the appeal was taken will be upheld.
Affirmed.